PER CURIAM.
The factual and legal circumstances of this case as it relates to the child A.T. are essentially identical to those in Roberts v. Florida Dep’t of Children & Families, 687 So.2d 51 (Fla. 3d DCA 1997). Because, as in Roberts, there is neither evidence nor the finding mandated by section 39.41(1), Florida Statutes (1997), that placing the child with his natural mother “would endanger [his] safety and well-being,” we order that effective Thursday, April 16, 1998 — subsequent to a presently scheduled hearing in the court below and unless on the basis of the evidence at that hearing the trial court appropriately makes the finding required by the statute— that custody of A.T. be granted the appellant mother.
Habeas Corpus, certiorari granted.1

. Rehearing is dispensed with.